           Redacted
             Case 20-51078-tnw    Doc 185-1 Filed 03/31/21 Entered 03/31/21 17:32:11   Desc
                                         Redacted
                                 Exhibit A - Consent Judgment Page 1 of 5

                                       DS Exhibit A - Consent Judgment




Redacted
                           Redacted
  Redacted
    Case 20-51078-tnw    Doc 185-1 Filed 03/31/21 Entered 03/31/21 17:32:11   Desc
                        Exhibit A - Consent Judgment Page 2 of 5




Redacted
     Redacted
       Case 20-51078-tnw    Doc 185-1 Filed 03/31/21 Entered 03/31/21 17:32:11   Desc
                                   Redacted
                           Exhibit A - Consent Judgment Page 3 of 5




Redacted
Redacted
  Case 20-51078-tnw    Doc 185-1 Filed 03/31/21 Entered 03/31/21 17:32:11   Desc
                              Redacted
                      Exhibit A - Consent Judgment Page 4 of 5




  Redacted
           Redacted
             Case 20-51078-tnw    Doc 185-1 Filed 03/31/21 Entered 03/31/21 17:32:11   Desc
Redacted                                 Redacted
                                 Exhibit A - Consent Judgment Page 5 of 5




           Redacted
